EXECUTION VERSION

 

FORECLOSURE SALE AND PURCHASE AGREEMENT

 

by and among

 

BCOMM, INC.

as Purchaser,

 

and

 

DKR SOUNDSHORE OASIS HOLDING FUND LTD.,

as Agent,

 

 

Dated as of February 12, 2008

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Page

 

 

ARTICLE I

PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES

2

1.1

Definitions

2

1.2

Purchase and Sale of Assets

2

1.3

Excluded Assets

4

1.4

Assumption of Liabilities

5

1.5

Excluded Liabilities

5

ARTICLE II

CONSIDERATION

6

2.1

Consideration

6

2.2

Payment of Purchase Price

6

ARTICLE III

CLOSING AND TERMINATION

6

3.1

Closing

6

3.2

Closing Deliveries

6

3.3

Absence of Representation or Warranty as to Purchased Assets

7

3.4

Termination of Agreement

8

3.5

Procedure Upon Termination

9

3.6

Effect of Termination

9

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE SENIOR AGENT

9

4.1

Senior Agent’s Liens on the Purchased Assets

10

4.2

Senior Agent’s Due Organization; Authorization

10

4.3

Senior Agent’s Investment Representations

10

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

12

5.1

Due Organization, Authorization

12

5.2

Capitalization

12

ARTICLE VI

COVENANTS AND AGREEMENTS

12

6.1

Further Assurances

13

ARTICLE VII

CONDITIONS TO CLOSING

14

7.1

Conditions Precedent to the Obligations of the Purchaser and the Senior Agent

14

7.2

Conditions Precedent to the Obligations of the Senior Agent

15

7.3

Conditions Precedent to the Obligations of the Purchaser

16

7.4

Frustration of Closing Conditions

18

ARTICLE VIII

ADDITIONAL DEFINITIONS

18

8.1

Certain Definitions

18

 

 

-i-

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

Page

 

 

ARTICLE IX

MISCELLANEOUS

22

9.1

Further Assurances

22

9.2

Expenses

22

9.3

Notices

22

9.4

Agreements

23

9.5

Severability; Invalid Provisions

23

9.6

Entirety and Amendments

24

9.7

Parties Bound; Third Party Beneficiaries

24

9.8

Counterparts; Construction

24

9.9

Costs

24

9.10

Choice of Law and Venue; Jury Trial Waiver

24

9.11

No Agency or Joint Venture

25

9.12

Non-Recourse

25

9.13

Allocation of Purchase Price and Purchased Assets

25

 

 

-ii-

 

--------------------------------------------------------------------------------

 

EXHIBITS

 

Exhibit A

Financing Statements

Exhibit B

Form of Purchaser Debentures and Security Agreement

Exhibit C

January 2008 Invoice Register and List of Creditors and liabilities of Owners as
of February 11, 2008, including receivables aging for accounts payable

Exhibit D

Form of Stockholders Agreement and Registration Rights Agreement

Annex A

List of Debenture Holders

Annex B

List of Addresses

 

 

-iii-

 

--------------------------------------------------------------------------------

 

FORECLOSURE SALE AND PURCHASE AGREEMENT

This FORECLOSURE SALE AND PURCHASE AGREEMENT (the “Agreement”), dated as of
February 12, 2008 (the “Execution Date”), is by and among bComm, Inc., a
Delaware corporation (the “Purchaser”) DKR SoundShore Oasis Holding Fund Ltd.
(“Senior Agent”), on behalf of itself and as agent for holders (collectively,
with the Senior Agent, the “Secured Creditors”) of certain Senior Secured
Debentures (as amended from time to time, the “Debentures”) issued by StarVox
Communications, Inc., a California corporation (the “Debtor”) and guarantied by
StarVox Communications, Inc., a Delaware corporation (“Parent”), and Capital
Telecommunications, Inc., a Pennsylvania corporation (with Parent, the
“Guarantors,” and collectively with the Debtor and Parent, the “Owners”).

RECITALS

WHEREAS, pursuant to the Debentures in the aggregate principal amounts set forth
on Annex A (as amended from time to time, the “Debentures”), a Secured Guaranty
dated June 1, 2007 by the Guarantors (the “Guaranty”), a Pledge and Security
Agreement dated June 1, 2007 executed by the Owners (the “Security Agreement”),
and pursuant to certain other documents, instruments, and agreements executed
pursuant thereto or in connection therewith (collectively the “Related
Agreements” and together with the Debentures, the Guaranty, and the Pledge
Agreement, the “Loan Documents”), the Secured Creditors have made loans to, and
made other financial accommodations to or for the benefit of, the Owners (all
such loans and other financial accommodations referred to collectively as the
“Obligations”);

WHEREAS, the Obligations are secured by substantially all of the Owners’ assets
(the “Owned Assets”), which are located in, among other places, the addresses
identified on Annex B;

WHEREAS, the Senior Agent filed Uniform Commercial Code financing statements
(the “Financing Statements”) to perfect by filing the Senior Agent’s security
interests in the Owned Assets;

WHEREAS, the Owners are in default of their obligations to the Senior Agent and
the Secured Creditors under the Loan Documents and the Obligations have been
accelerated and are now immediately due and payable;

WHEREAS, as a result of the Owners’ default under the Loan Documents, the Senior
Agent has the right under Section 9-610 of the Uniform Commercial Code (the
“UCC”) to sell and transfer to any person or entity for value in a private or
public sale all of the Owners’ right, title, and interest in and to any or all
of the Owned Assets subject to the Senior Agent’s security interest (such assets
are collectively referred to herein as the “Encumbered Assets”), including the
Purchased Assets (as defined below);

WHEREAS, Senior Agent is willing to sell the Purchased Assets to the Purchaser
on the terms and conditions in this Agreement, subject to its receipt at a
publicly noticed foreclosure sale publicly noticed foreclosure sale in
accordance with part 6 of Division 9 of the UCC (“Foreclosure Sale”) of an offer
that the Senior Agent deems, in its sole discretion, to be higher and better
than the terms offered by Purchaser in this Agreement (a “Better Offer”);

 

--------------------------------------------------------------------------------

 

WHEREAS, UCC searches, attached hereto as Exhibit A, were performed against each
Owner in the state of such Owner’s incorporation (the “UCC Searches”) in order
to locate liens of creditors who may have an interest in the Encumbered Assets
(the “Junior Creditors”);

WHEREAS, the Senior Agent intends to provide notice of the Foreclosure Sale to
the Junior Creditors, including Junior Creditors known to the Agent who have not
filed financing statements regarding their liens, and other interested parties;
and

WHEREAS, Purchaser is willing to purchase all of the Owners’ interest in the
Purchased Assets at the Foreclosure Sale, subject to the terms of this
Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth herein, the
Purchaser and the Senior Agent hereby agree as follows:

ARTICLE I

 

PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES

 

1.1

Definitions

Capitalized terms used in this Agreement shall have the meanings specified
therefore in Section 8.1.

1.2       Purchase and Sale of Assets. On the terms and subject to the
conditions set forth in this Agreement, by operation of UCC Sections 9-610 and
9-617, the Purchaser shall purchase, acquire and accept from the Senior Agent
and the Senior Agent shall sell, transfer, assign, convey and deliver to the
Purchaser on the Closing Date (as defined in Section 3.1), each of the Owners’
right, title and interest in and to the Purchased Assets, which conveyance shall
effect a transfer of possession and ownership of the Purchased Assets to the
Purchaser free and clear of all Encumbrances and other rights and interests
therein as and to the extent provided in Section 9-617(a) of the UCC, whereupon
the Senior Agent’s lien and security interest, and all liens and security
interests junior and/or subordinated thereto, will be discharged. The “Purchased
Assets” are all of the Encumbered Assets used by the Owners in connection with
the Business, including the following:

(a)       substantially all of the Owners’ customer accounts selected by the
Purchaser prior to the Closing (as defined in Section 3.1) in its sole
discretion (the “Acquired Customers”);

 

(b)

all Accounts Receivable relating to the Business;

(c)       all of the Contracts with Acquired Customers (the “Customer
Contracts”), including but not limited to service agreements and purchase orders
selected by the Purchaser prior to Closing in its sole discretion;

(d)       copies of any and all information and records related to the Acquired
Customers, and all other Documents and materials wherever located that are used
in, held for use in or intended to be used in, or that arise out of or relate
to, the Business or the Purchased Assets,

 

2

 

--------------------------------------------------------------------------------

 

including materials and Documents relating to Services, marketing, advertising,
promotional activities, trade shows, and all files, customer lists, supplier
lists, records, literature and correspondence, but excluding (i) personnel files
for Employees of Owners, and (ii) such files as may be required under applicable
law regarding privacy;

(e)       all rights under those agreements, contracts, arrangements, unexpired
leases of personal property and Leased Real Property, licenses and purchase
orders which are necessary to conduct the business as it is currently conducted
(the “Vendor Contracts” and together with the Customer Contracts, the “Assigned
Contracts”) required for the operation of the Purchased Assets, selected by the
Purchaser prior to the Closing in its sole discretion, a list of which Assigned
Contracts will be provided by the Purchaser and attached to the Bill of Sale;

(f)        all of the Equipment, office supplies, furniture, fixtures and other
tangible personal property of every kind and description that are used or held
for use in the Business, as accepted or rejected by Purchaser prior to the
Closing in its sole discretion;

(g)       the Owned Intellectual Property and the Licensed Intellectual Property
used in connection with the Business;

(h)       the Owners’ Operating Company Numbers, Access Customer Name
Abbreviations and Carrier Identification Codes;

(i)        the right to use the name “StarVox”, “CapTel” and “Capital
Telecommunications” and any derivation thereof to operate the Business for a
period not to exceed 180 days following the Closing;

(j)        to the extent transfer is permitted under applicable law, all
permits, licenses, certificates, variances, exemptions, orders, approvals,
tariffs, rate schedules and similar documents from any Governmental Body
(collectively, “Licenses”) necessary for the lawful ownership of the Purchased
Assets or other lawful conduct of the Business as currently conducted, as
selected by the Purchaser prior to the Closing in its sole discretion;

(k)       all rights of the Owners under non-disclosure or confidentiality,
noncompete, or non-solicitation agreements with Employees and agents of the
Owners or with third parties to the extent relating to the Purchased Assets,
including, without limitation, the Acquired Customers, but excluding any
employment agreements containing any such agreements;

(l)        all rights, claims, credits, causes of action or rights of set-off
against third parties relating to the Purchased Assets (including without
limitation those arising under, or otherwise relating, to the Assigned
Contracts), including rights under vendors’ and manufacturers’ warranties,
indemnities and guaranties;

(m)      any counterclaims, setoffs or defenses that the Owners may have with
respect to any Assumed Liabilities;

 

(n)

all proceeds from insurance policies relating to the Purchased Assets;

 

3

 

--------------------------------------------------------------------------------

 

(o)       all cash and Cash Equivalents, whether on hand, in transit or in banks
or other financial institutions, security entitlements, securities accounts and
commodity accounts, except for an amount reasonably necessary to wind up the
Owners’ operations, not to exceed $50,000 to be retained by the Owners;

(p)       all deposits, letters of credit and prepaid expenses of the Owners
attributable to and acquired with the Purchased Assets, including security
deposits with third party service providers;

(q)       all goodwill and other intangible assets associated with the Purchased
Assets; and

(r)        all rights to the letter of credit issued to Cisco Capital, subject
to Cisco’s rights therein; and

(s)       the right to receive any payments owed to the Owners from Manhattan
Telecommunications Corporation (“MetTel”), including any payments from an escrow
account relating thereto.

1.3       Excluded Assets. Nothing herein contained shall be deemed to sell,
transfer, assign or convey, and each Owner shall retain all right, title and
interest to, in and under, the following assets, properties, interests and
rights of each Owner in the following assets (collectively, the “Excluded
Assets”) unless separately disposed of by the Senior Agent in accordance with
the UCC:

(a)       The amount of up to $50,000 in cash to be retained by the Owners
pursuant to Section 1.2(o) above;

(b)       except as provided in Section 1.2(l), rights and claims under all
Contracts that are not Assigned Contracts, including, but not limited to, all
employment agreements and severance agreements with any Employees;

(c)       any (i) confidential personnel and medical records pertaining to any
Employee; (ii) other books and records that each of the Owners is required by
law to retain or that the Senior Agent determines are reasonably necessary or
advisable to retain including, without limitation, related Tax records,
financial statements, and corporate or other entity filings; (iii) capital
stock, membership interests or other equity interests in the Owners; and (iv)
documents relating to proposals to acquire the Business by Persons other than
the Purchaser;

(d)       any claim, right or interest of each of the Owners in or to any
refund, rebate, abatement or other recovery for Taxes, together with any
interest due thereon or penalty rebate arising therefrom for any Tax period (or
portion thereof) ending on or before the Closing Date;

(e)       corporate and tax documents relating to the organization and existence
of each of the Owners as a corporation or other legal entity, as applicable;

 

(f)

any rights under any D&O insurance policy and the proceeds thereof;

 

4

 

--------------------------------------------------------------------------------

 

(g)       any and all claims and causes of action against the Senior Agent
and/or the Secured Creditors and each of their respective officers, directors,
agents, employees, representatives, and attorneys; and

(h)       all rights under Patent No. 7,280,530 (the “Excluded Patent”);
provided, however, that the Purchaser shall be given a non-exclusive, perpetual,
fully-paid license to utilize the Owned Intellectual Property underlying the
Excluded Patent on any additional commercial terms to be agreed upon, to the
extent necessary to run the Business.

1.4       Assumption of Liabilities. Upon the transfer of the Purchased Assets
on the Closing Date in accordance with the terms hereof, Purchaser shall assume
only the following Liabilities (collectively, the “Assumed Liabilities”):

(a)       Liabilities relating to the Purchased Assets arising from and after
the Closing Date, including Liabilities relating to the Assigned Contracts
arising from and after the Closing Date (collectively, the “Assumed
Liabilities”); and

(b)       any sales, transfer or stamp tax that may be owed as a result of the
consummation of the transactions contemplated by this Agreement.

1.5       Excluded Liabilities. The parties acknowledge that the Assumed
Liabilities shall include only those Liabilities set forth in Section 1.4
hereof. The Purchaser shall not assume, and shall not be deemed to have assumed,
any Liabilities of the Owners, other than the Assumed Liabilities, including,
without limitation, those Liabilities set forth below (collectively, the
“Excluded Liabilities”):

(a)       all Liabilities of the Owners arising out of or otherwise relating to
the Excluded Assets;

(b)       Liabilities for Taxes attributable to the ownership or operation of
the Business on or prior to the Closing Date;

(c)       unless expressly assumed by the Purchaser, any and all Liabilities of
Owners arising from breach of any term, covenant or provision of any Assigned
Contract arising on or before the Closing Date;

(d)       any and all Liabilities of the Owners in respect of Contracts that are
not Assigned Contracts;

(e)       all Liabilities of each of the Owners in respect of Indebtedness for
money borrowed, whether or not relating to the Business;

(f)        all Liabilities arising from or relating to the employment, or
termination of employment by the Owners, of any Employee, former Employee,
independent contractor or contingent worker with respect to the Business,
including any employee benefit plans or arrangements to such Employees;

 

5

 

--------------------------------------------------------------------------------

 

(g)       any and all trade and vendor accounts payable, including, without
limitation, trade and vendor accounts payable related to the Business and
outstanding on or before the Closing Date and related to services provided to
the Owners on or before the Closing Date;

(h)       any Liabilities relating to the Owners’ agreements with MetTel",
including without limitation any credits or amounts owed to MetTel or customers
transferred to MetTel by the Owners with respect to Owners' billing of customers
for Local Service Fees or other fees relating to periods following the closing
of the MetTel transaction; and

(i)        any amounts owed to any Acquired Customers by the Owners on or prior
to Closing.

ARTICLE II

 

CONSIDERATION

2.1       Consideration. Subject to an upward adjustment at the Foreclosure
Sale, the aggregate consideration for the purchase of the Purchased Assets shall
be the payment by the Purchaser at Closing to the Senior Agent the Purchaser
Debentures and the Stock and the assumption of the Assumed Liabilities.

2.2       Payment of Purchase Price. Subject to the terms and conditions of this
Agreement, on the Closing Date, the Purchaser shall deliver the Purchaser
Debentures and the Stock to the Senior Agent as may be requested by the Senior
Agent.

ARTICLE III

 

CLOSING AND TERMINATION

3.1       Closing. Subject to the satisfaction of the conditions set forth in
9.1 through 9.3 hereof (or the waiver thereof by the party entitled to waive
that condition), the closing of the purchase and sale of the Purchased Assets
and the assumption of the Assumed Liabilities provided for in Article I hereof
(the “Closing”) shall take place at the offices of McDermott Will & Emery LLP
located at 340 Madison Avenue, New York, NY 10173 (or at such other place as the
parties may designate in writing) on the date that is five (5) Business Days
following the satisfaction or waiver of the conditions set forth in Article IX
(other than conditions that by their nature are to be satisfied at the Closing,
but subject to the satisfaction or waiver of such conditions), unless another
time or date, or both, are agreed to in writing by the parties hereto. The date
on which the Closing shall be held is referred to in this Agreement as the
“Closing Date.”

 

3.2

Closing Deliveries.

 

(a)

At the Closing, the Senior Agent shall deliver to the Purchaser:

(i)        a duly executed bill of sale with respect to the Purchased Assets, in
form and substance reasonably satisfactory to the Senior Agent;

 

6

 

--------------------------------------------------------------------------------

 

(ii)       duly executed assignment agreements for the Intellectual Property,
each in recordable form to the extent necessary to assign such rights and in
form and substance reasonably satisfactory to the Purchaser;

(iii)      a transfer statement pursuant to Section 9-619 of the UCC and any
other documentation reflecting compliance with the UCC provisions relating to a
public foreclosure sale; and

(iv)      such other documents, instruments and certificates as the Purchaser
may reasonably request.

(b)       Closing Deliveries by the Purchaser. At the Closing, the Purchaser
shall deliver to the Senior Agent the duly executed Purchaser Debentures and
stock certificates representing the Stock.

 

3.3

Absence of Representation or Warranty as to Purchased Assets.

(a)       The Purchased Assets are being sold “as is,” and “where is” with no
representations and warranties of any kind, and without recourse to the Senior
Agent or Secured Creditors, including, without limitation, without any
warranties as to title, merchantability, value, physical condition, useful life,
fitness for intended use, non-infringement, possession, quiet enjoyment, or the
like. Moreover, the Senior Agent makes no representation or warranty and have no
liability whatsoever on behalf of Owners or any third parties with regard to the
operation, performance, nonperformance, quality, availability, completeness,
validity, accuracy or security of any of the Purchased Assets.

(b)       The Senior Agent specifically disclaims (and the parties hereto
expressly agree that the Senior Agent makes and gives no covenant, undertaking,
representation or warranty, express or implied, in connection with this
Agreement, the Purchased Assets or any other matter relating hereto or thereto)
as to the following matters:

(i)        Non-infringement of any of the trademarks or tradenames owned by the
Owners;

(ii)       The existence on the Closing Date of any specific items constituting
the Purchased Assets or the quantity or quality thereof; or

(iii)      The condition, quality, suitability, value, merchantability or
fitness for a particular purpose of any of the Purchased Assets or of the Owners
or any aspect of the Owners’ financial condition, businesses, prospects, or
operations.

(c)       PRIOR TO CLOSING, THE PURCHASER SHALL HAVE CONDUCTED ALL INSPECTIONS,
REVIEWS AND/OR OTHER DUE DILIGENCE DEEMED TO BE NECESSARY AND APPROPRIATE BY THE
PURCHASER WITH RESPECT TO THE PURCHASED ASSETS.

(d)       The Purchaser agrees that, to date, the Senior Agent and the Secured
Creditors have assumed no liability with respect to any of the Purchased Assets
or the Excluded Assets and

 

7

 

--------------------------------------------------------------------------------

 

the Senior Agent and Secured Creditors, under no circumstances (including,
without limitation, with respect or pursuant to this Agreement), assume or shall
assume any liability with respect to any of such assets.

(e)       The Senior Agent acknowledges that, to date, the Purchaser’s actions
have been limited to due diligence regarding the Business and the selection of
Purchased Assets and planning regarding the transactions contemplated by this
Agreement and that following the Execution Date and prior to the Closing the
Purchaser does not intend to, nor is it required to, manage or exercise control
with respect to the Business, and if requested at Closing, the Senior Agent
agrees to provide to Purchaser a certificate confirming that to its knowledge no
such management or control occurred prior to Closing.

(f)        Nothing in this Section 3.3 is intended to limit the Purchaser’s
right to rely on the representations, warranties and covenants of the Senior
Agent in this Agreement, including without limitation Sections 4.1 and
6.1(a)(i).

 

3.4

Termination of Agreement. This Agreement may be terminated as follows:

 

(a)

by the mutual written consent of the Senior Agent and the Purchaser;

 

(b)

by the Purchaser or the Senior Agent, if:

(i)        the Closing shall not have occurred by the close of business on April
12, 2008 (as may be extended by mutual agreement of the parties in writing, the
“Termination Date”); provided, however, that if the Closing shall not have
occurred on or before the Termination Date due to a material breach of any
representations, warranties, covenants or agreements contained in this Agreement
by the Purchaser, on the one hand, or the Senior Agent, on the other hand, then
the breaching party may not terminate this Agreement pursuant to this Section
3.4(b)(i); or

(ii)       there shall be in effect a final non-appealable Order of a
Governmental Body of competent jurisdiction restraining, enjoining or otherwise
prohibiting the consummation of the transactions contemplated hereby; it being
agreed that the parties hereto shall promptly appeal any adverse determination
which is appealable (and pursue such appeal with reasonable diligence).

 

(c)

by the Purchaser, if, prior to the Closing:

(i)        any of the conditions to the obligations of the Purchaser set forth
in Sections 7.1 and 7.3 shall have become incapable of fulfillment other than as
a result of a breach by the Purchaser of any covenant or agreement contained in
this Agreement, and such condition is not waived by the Purchaser; or

(ii)       there shall be a material breach by the Senior Agent of any
representation or warranty, or any covenant or agreement contained in this
Agreement which would result in a failure of a condition set forth in Sections
7.1 or 7.3 and which breach cannot be cured or has not been cured by the earlier
of (i) ten (10) Business Days after the giving

 

8

 

--------------------------------------------------------------------------------

 

of written notice by the Purchaser to the Senior Agent of such breach and (ii)
the applicable Termination Date; or

 

(iii)

there exists a right to terminate this Agreement pursuant to Section 6.1(b).

 

(d)

by the Senior Agent, prior to the Closing,

(i)        if any condition to the obligations of the Senior Agent set forth in
Sections 7.1 and 7.2 shall have become incapable of fulfillment other than as a
result of a breach by the Senior Agent of any covenant or agreement contained in
this Agreement, and such condition is not waived by the Senior Agent; or

(ii)       if there shall be a material breach by the Purchaser of any
representation or warranty, or any covenant or agreement contained in this
Agreement which would result in a failure of a condition set forth in Sections
7.1 or 7.2 and which breach cannot be cured or has not been cured by the earlier
of (i) ten (10) Business Days after the giving of written notice by the Senior
Agent to the Purchaser of such breach and (ii) the applicable Termination Date.

3.5       Procedure Upon Termination. In the event of a termination of this
Agreement by the Purchaser or the Senior Agent, or both, pursuant to Section
3.4, written notice thereof shall forthwith be given to the other parties, and
this Agreement shall terminate.

3.6       Effect of Termination. In the event that this Agreement is validly
terminated as provided herein, then each of the parties shall be relieved of its
duties and obligations arising under this Agreement after the date of such
termination and such termination shall be without liability to the Purchaser,
the Senior Agent, or the Secured Creditors; provided, however, that the
obligations of the parties set forth in this Section 3.6 and Article IX hereof
shall survive any such termination and shall be enforceable hereunder.

(a)       The Purchaser shall be entitled to a break-up fee to cover its out of
pocket costs, comprised of reasonable attorneys’ fees and expenses and travel
related expenses in the event that the Purchaser is not the successful bidder at
the Foreclosure Sale. The break-up fee shall not exceed $150,000 and shall be
payable in cash from the proceeds of the transaction involving the successful
bidder at the Foreclosure Sale at the closing of such sale. Such break-up fee
shall only be paid if the Purchaser would have been ready, willing, and able to
close but for being outbid at the Foreclosure Sale and not yet having received
regulatory approval which would reasonably be expected to be obtained no later
than the Termination Date. No break-up fee shall be due the Purchaser unless the
Purchaser submits a certification to the Senior Agent one day prior to the
Foreclosure Sale certifying (for purposes of Section 3.6(a) only) that it is
ready, willing, and able to close but for being outbid at the Foreclosure Sale
and not yet having received regulatory approval which would reasonably be
expected to be obtained no later than the Termination Date.

(b)       Nothing in this Section 3.6 shall relieve the Purchaser or the Senior
Agent of any liability for a breach of this Agreement prior to the date of
termination; provided, however, that (i) the Purchaser’s liability hereunder for
any and all such breaches shall be capped at, and shall not exceed, delivery of
the Purchase Price and (ii) the Senior Agent’s liability hereunder for any

 

9

 

--------------------------------------------------------------------------------

 

and all such breaches shall be limited to the payment of a break-up fee as
provided for in Section 3.6(a).

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE SENIOR AGENT

The Senior Agent hereby makes the representations and warranties in this Article
IV to the Purchaser.

 

4.1

Senior Agent’s Liens on the Purchased Assets.

(a)       The Senior Agent has a valid and enforceable lien upon and security
interest in the Owners’ right, title and interest in the Purchased Assets;

(b)       An event of default has occurred under the Obligations and as a result
thereof, the Senior Agent has the right and is entitled to enforce its security
interests by public or private foreclosure sale, and will have prior to the
Closing taken all steps required for a public foreclosure sale, in accordance
with part 6 of Division 9 of the UCC;

(c)       The Senior Agent has the right to take the actions set forth in this
Agreement as agent of the Secured Creditors listed in Annex A hereto. The Senior
Agent has not transferred any ownership interest in its security interests in
the Purchased Assets, and, except for the interests of the other Secured
Creditors listed in Annex A hereto, the Senior Agent is the sole owner of and
has not otherwise transferred any ownership interest in the Obligations.

 

4.2

Senior Agent’s Due Organization; Authorization

(a)       Senior Agent is (i) duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation; and (ii) duly
qualified, licensed to do business and in good standing as a foreign corporation
in each jurisdiction where the failure to be so qualified or licensed could
reasonably be expected to adversely affect its performance of this Agreement.

(b)       The execution, delivery and performance by it of this Agreement and
the consummation by the Senior Agent of the transactions contemplated hereby (i)
are within its power, and (ii) has been duly authorized by all necessary actions
on its part. The execution of this Agreement by it constitutes, or will
constitute, a legal, valid and binding obligation of it, enforceable against it
in accordance with its terms.

4.3       Senior Agent’s Investment Representations. The Senior Agent will cause
each Secured Creditor entitled to receive any of the Stock or the Purchaser
Debentures to make the following representations, or representations
substantially similar to the following, to the Purchaser prior to delivery of
the Stock or the Purchaser Debentures to such Secured Creditor.

(a)       ______________ understands that none of the Stock or the Purchaser
Debentures have been registered under the Securities Act. The ___________ also
understands that the Stock and the Purchaser Debentures will be offered and sold
pursuant to an exemption from

 

10

 

--------------------------------------------------------------------------------

 

registration contained in the Securities Act based in part upon its
representations contained in the Agreement.

(b)       ___________ has substantial experience in evaluating and investing in
private placement transactions of securities in companies similar to Purchaser
so that it is capable of evaluating the merits and risks of its investment in
Purchaser and has the capacity to protect its own interests. It must bear the
economic risk of this investment indefinitely unless the Stock or the Purchaser
Debentures are registered pursuant to the Securities Act, or an exemption from
registration is available. It understands that Purchaser has no present
intention of registering the Stock or the Purchaser Debentures, or any shares of
its Common Stock. It also understands that there is no assurance that any
exemption from registration under the Securities Act will be available and that,
even if available, such exemption may not allow it to transfer all or any
portion of the Stock or the Purchaser Debentures under the circumstances, in the
amounts or at the times it might propose.

(c)       ___________ is acquiring the Stock and the Purchaser Debentures for
its own account for investment only, and not with a view towards their
distribution.

(d)       ___________ represents that by reason of its, or of its management’s,
business or financial experience, it has the capacity to protect its own
interests in connection with the transactions contemplated in this Agreement.
Further, it is aware of no publication of any advertisement in connection with
the transactions contemplated in the Agreement, other than the notice of
disposition to be made pursuant to the Foreclosure Sale.

(e)       ___________ represents that it is an accredited investor within the
meaning of Regulation D under the Securities Act.

(f)        ___________ has had an opportunity to discuss the Purchaser’s
business, management and financial affairs with directors, officers and
management of the Purchaser and has had the opportunity to review the
Purchaser’s operations and facilities. ___________ acknowledges that the
Purchaser has not conducted any business prior to the Execution Date and that
the post-Closing operations will be based on the Purchased Assets, for which the
Purchaser makes no representation or warranty. ___________ has also had the
opportunity to ask questions of and receive answers from, the Purchaser and its
management regarding the terms and conditions of this investment.

(g)       ___________ acknowledges and agrees that the Stock and the Purchaser
Debentures are “restricted securities” as defined in Rule 144 promulgated under
the Securities Act as in effect from time to time and must be held indefinitely
unless they are subsequently registered under the Securities Act or an exemption
from such registration is available. It has been advised or is aware of the
provisions of Rule 144, which permits limited resale of shares purchased in a
private placement subject to the satisfaction of certain conditions, including,
among other things: the availability of certain current public information about
the Purchaser, the resale occurring following the required holding period under
Rule 144 and the number of shares being sold during any three month period not
exceeding specified limitations.

 

11

 

--------------------------------------------------------------------------------

 

(h)       ___________ understands that the Stock and the Purchaser Debentures
may not be sold, transferred or otherwise disposed of without registration under
the Securities Act or an exemption therefrom, and that in the absence of an
effective registration statement covering the Stock or the Purchaser Debentures
or an available exemption from registration under the Stock or the Purchaser
Debentures must be held indefinitely. In particular, it is aware that the Stock
and the Purchaser Debentures may not be sold pursuant to Rule 144 promulgated
under the Securities Act unless all of the conditions of that Rule are met.
Among the conditions for use of Rule 144 is the availability of current
information to the public about the Purchaser. Such information is not now
available and the Purchaser has no present plans to make such information
available.

(i)        To the extent applicable, each certificate or other document
evidencing any of the Stock or the Purchaser Debentures shall be endorsed with
the legends set forth below, and it covenants that, except to the extent such
restrictions are waived by the Purchaser, it shall not transfer the shares
represented by any such certificate without complying with the restrictions on
transfer described in the legends endorsed on such certificate in substantially
the following form:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH
RESPECT TO THE SECURITIES UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY
TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO
RULE 144 OF SUCH ACT OR ANOTHER APPLICABLE EXEMPTION.”

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser represents and warrants to the Senior Agent that:

 

5.1

Due Organization, Authorization.

(a)       The Purchaser is (i) a corporation duly organized, validly existing
and in good standing under the laws of its jurisdiction of incorporation; and
(ii) duly qualified, licensed to do business and in good standing as a foreign
corporation in each jurisdiction where the failure to be so qualified or
licensed could reasonably be expected to have a material adverse effect on the
Purchaser.

(b)       The execution, delivery and performance by the Purchaser of this
Agreement and the consummation by the Purchaser of the transaction contemplated
thereby (i) are within the power of the Purchaser, and (ii) have been duly
authorized by all necessary actions on the part of the Purchaser. The execution
of this Agreement by the Purchaser constitutes, or will constitute, a legal,
valid and binding obligation of the Purchaser, enforceable against the Purchaser
in accordance with its terms, except as limited by bankruptcy, insolvency or
other laws of general application relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity.

 

12

 

--------------------------------------------------------------------------------

 

5.2       Capitalization. The entire authorized capital stock of the Company
consists of 10,000,000 shares of common stock and 5,000,000 shares of preferred
stock, of which 600,000 shares of common stock are issued and outstanding as of
the Execution Date. All of the issued and outstanding shares have been duly
authorized, are validly issued, fully paid and nonassessable. As of the date
hereof, there are no outstanding or authorized options, warrants, purchase
rights, subscription rights, conversion rights, exchange rights or other
contracts or commitments that could require the Purchaser to issue, sell or
otherwise cause to become outstanding any of its capital stock except for any
stock incentive plan for employees and consultants of the Purchaser. As of the
Closing, the Stock shall constitute 40% of the issued and outstanding
capitalization of the Company, exclusive of any stock incentive plan for
employees and consultants of the Purchaser, which plan may not provide for
greater than a 15% equity option pool.

ARTICLE VI

 

COVENANTS AND AGREEMENTS

 

6.1

Further Assurances.

(a)       Subject to the terms and conditions of this Agreement and applicable
law, the Senior Agent and the Purchaser shall use their commercially reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, all things necessary, to consummate and make effective the transactions
contemplated by this Agreement as soon as practicable and to cause the
transition of the Business to the Purchaser, and shall coordinate and cooperate
with each other in exchanging information, keeping the other party reasonably
informed with respect to the status of the matters. Without limiting the
foregoing, following the Execution Date, the parties shall use their
commercially reasonable efforts to:

(i)        with respect to the Senior Agent, the Senior Agent shall (x) not
waive the default of the Owners under the Debentures regarding the Obligations,
or amend the Obligations such that an event of default under the Debentures no
longer exists; and (y) take all actions necessary or desirable under the UCC to
provide prompt notice (and in any case no later than March 10, 2008) of the
Foreclosure Sale to necessary parties and to comply with all of the requirements
under the UCC relating to the Foreclosure Sale (and take prompt actions to
address any deficiencies in such notice or compliance that may occur), including
without limitation providing notice to all parties contacted by the Owners and
its investment banker in connection with a potential sales transaction involving
the Owners; publication regarding the Foreclosure Sale in appropriate industry
publication(s), and if deemed necessary or desirable by the parties, notice to
appropriate Tax authorities;

(ii)       with respect to the Purchaser, the Purchaser shall take prompt action
to obtain all Regulatory Approvals and Licenses to be able to conduct the
Business following the Closing;

(iii)      provide all information to the other concerning the process pursuant
to (i) and (ii) and disclose promptly any information regarding the status
thereof;

 

13

 

--------------------------------------------------------------------------------

 

(iv)      avoid the entry of, or have vacated or terminated, any injunction,
decree, order, or judgment that would restrain, prevent, or delay the
consummation of the transactions contemplated hereby, including defending
through litigation on the merits any claim asserted before any applicable
Governmental Body or by any third party;

(v)       execute, acknowledge and deliver all such further conveyances,
notices, assumptions, releases and acquaintances and such other instruments, and
cooperate and take such further actions, as may be reasonably necessary or
appropriate to make effective the transactions contemplated hereby.

Subject to the terms and conditions of this Agreement, the parties shall not
take any action or refrain from taking any action the effect of which would be
to delay or impede the ability of the Senior Agent and the Purchaser to
consummate the transactions contemplated by this Agreement, unless in such
party’s reasonable judgment, taking such action or refraining from taking such
action is consistent with achieving the ultimate objective or consummating the
transactions contemplated hereby.

(b)       The Senior Agent agrees to use good faith efforts to cause the Owners
to cooperate with the Purchaser to facilitate the Closing of this Agreement,
including the following: (i) to provide access to the Purchaser and its
officers, employees, counsel, accountants and other authorized representatives,
agents and contractors (“Representatives”) to have access to and make
investigation and examination of the books and records, properties and
operations of the Business, including necessary access to Employees and
management of the Business; (ii) to coordinate with the Purchaser all
communications with the Customers (subject to the Owners’ obligations under
applicable laws); (iii) to coordinate and assist with making contacts with
vendors, licensors and other Parties regarding the Assumed Liabilities and to
assist the Purchaser in negotiating any necessary modifications thereto; (iv) to
provide information regarding and coordinate communications with Governmental
Authorities with respect to the Purchaser’s acquisition of the Purchased Assets
and the Purchaser’s obtaining necessary Licenses to operate the Business
following the Closing; (v) to provide access of the Purchaser to the Employees
for the purpose of the Purchaser’s evaluation of such Employees and making any
offers of employment to the Employees (the Purchaser acknowledges that the
Owners have provided notification of termination to the Employees as of dates
certain but that the Owners will be retaining some of the Employees through
Closing to continue the operation of the Business through the Closing); (vi) to
seek to preserve the Business through Closing in order to provide for an orderly
transfer of the Business and the Purchased Assets to the Purchaser; including
with respect to the Communications Licenses, to make all material filings and
reports and pay all material amounts imposed by Government Authorities necessary
or reasonably appropriate for the continued operation of the Business; and (vii)
transfer all collateral, including, without limitation, any cash, Cash
Equivalents, deposit accounts, investment property, security entitlements,
securities accounts and commodities accounts supporting that certain Irrevocable
Standby Letter of Credit No. SVBSF004263 issued by Silicon Valley Bank for
StarVox Communications, Inc. in favor of Cisco Systems Capital Corporation into
accounts maintained in the name of Purchaser. The Senior Agent acknowledges and
agrees that the assistance and actions of the Owners described in this Section
6.1(b) is critical to the Purchaser’s ability to close the transactions
contemplated by this Agreement and that a material failure of the Owners to take

 

14

 

--------------------------------------------------------------------------------

 

such actions and provide such assistance will be grounds for the Purchaser to
terminate this Agreement immediately.

(c)       Following the Execution Date, the Senior Agent and the Purchaser shall
keep each other reasonably informed as to the status of matters relating to the
completion of the transactions contemplated hereby, including promptly
furnishing the other with copies of notices or other communications received by
the Senior Agent or the Purchaser or by any of their respective Affiliates (as
the case may be), from any third party and/or any Governmental Body with respect
to the transactions contemplated by this Agreement.

ARTICLE VII

 

CONDITIONS TO CLOSING

7.1       Conditions Precedent to the Obligations of the Purchaser and the
Senior Agent. The respective obligations of each party to this Agreement to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction or written waiver, on or prior to the Closing Date, of each of the
following conditions:

(a)       as of the Closing Date, there shall not be in effect any statute,
rule, regulation, executive Order enacted, issued, entered or promulgated by a
Governmental Body of competent jurisdiction restraining, enjoining or otherwise
prohibiting the consummation of the transactions contemplated hereby;

(b)       as of the Closing Date, the sale of the Purchased Assets to the
Purchaser or any of the transactions contemplated hereby are not prohibited by
any stay or injunction in any litigation, governmental action or other
proceeding, including, without limitation, the “automatic stay” under 11 U.S.C.
§ 362 in any pending case under title 11 of the United States Code (the
“Bankruptcy Code”) by or against the Owners.

(c)       The Purchaser shall have obtained all necessary Regulatory Approvals
to acquire the Purchased Assets and to conduct the Business following the
Closing.

 

(d)

The Purchaser shall have been the winning bidder at the Foreclosure Sale.

(e)       No secured creditor or any other Person entitled to redeem the
pertinent Purchased Assets by tendering fulfillment of all Obligations
(including but not limited to the payment of the Debentures in full and the
expenses reasonably incurred by the Senior Agent or the Secured Creditors in
negotiating this Agreement, arranging for the Foreclosure Sale, and to the
extent not prohibited by law, the Senior Agent’s or the Secured Creditors’
reasonable attorneys’ fees and legal expenses). If such a redemption should
occur, the Senior Agent shall be relieved of its obligations, and the Purchaser
shall be entitled to the return of the Purchaser Price thereto paid by it
pursuant to the provisions of this Agreement.

7.2       Conditions Precedent to the Obligations of the Senior Agent. The
obligations of the Senior Agent to consummate the transactions contemplated by
this Agreement are subject to the fulfillment, on or prior to the Closing Date,
of each of the following conditions (any or all of

 

15

 

--------------------------------------------------------------------------------

 

which may be waived by the Senior Agent in whole or in part to the extent
permitted by applicable law):

(a)       the representations and warranties of the Purchaser contained herein
shall be materially true and correct as of the Closing Date (or, if made as of a
specific date, at and as of such date), with the same force and effect as though
such representations and warranties had been made on and as of the Closing Date
or such specific date, except to the extent any such inaccuracy would not
reasonably have a material adverse effect on the Purchaser’s ability to perform
its obligations hereunder;

(b)       the Purchaser shall have performed and complied in all material
respects with all obligations and agreements required by this Agreement to be
performed or complied with by the Purchaser on or prior to the Closing Date,
except for any such failure which would not reasonably have a material adverse
effect on the Purchaser’s ability to perform its obligations hereunder;

(c)       Notice of the Foreclosure Sale of the Purchased Assets shall have been
given (in form and substance satisfactory to the Senior Agent) to all Persons
entitled to notice under Section 9-611 of the UCC who have not waived in writing
after default their right to receive such notice prior to the Closing Date,
provided that this condition shall not affect Senior Agent’s obligations
pursuant to Section 6.1(a)(i) to promptly correct any deficiency in notice.

(d)       no action, suit or proceeding shall be pending or threatened before
any Governmental Body wherein an unfavorable injunction, judgment, order,
decree, ruling or charge would reasonably be expected to (i) prevent
consummation of the transactions contemplated by this Agreement, (ii) cause any
of the transactions contemplated by this Agreement to be rescinded following
consummation, (iii) affect adversely the right of the Senior Agent to effectuate
the Foreclosure Sale of all the Purchased Assets that are necessary or material
to the Purchaser’s ability to conduct the Business following the Closing (and no
such injunction, judgment, order, decree, ruling or charge shall be in effect);

(e)       the Purchaser shall have delivered, or caused to be delivered, to the
Senior Agent all of the items set forth in Section 3.2(b); and

(f)        the Purchaser shall have provided evidence of its possession of at
least $75,000 in working capital.

7.3       Conditions Precedent to the Obligations of the Purchaser. The
obligations of Purchaser to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, on or prior to the Closing Date, of
each of the following conditions, except for any such failure which would not
reasonably have a material adverse effect on (i) the right of the Purchaser to
own, subject to the terms of this Agreement, all Purchased Assets that are
necessary or material to the conduct of the Business or (y) Purchaser’s ability
to conduct the Business following the Closing (any or all of which may be waived
by the Purchaser in whole or in part to the extent permitted by applicable law).

(a)       the representations and warranties of the Senior Agent contained
herein shall be materially true and correct as of the Closing Date (or, if made
as of a specific date, at and as of

 

16

 

--------------------------------------------------------------------------------

 

such date), with the same force and effect as though such representations and
warranties had been made on and as of the Closing Date or such specific date,
except to the extent any such inaccuracy would not reasonably have a material
adverse effect on the Senior Agents’ ability to perform its obligations
hereunder;

(b)       the Senior Agent shall have performed and complied in all material
respects with all obligations and agreements required in this Agreement to be
performed or complied with by them on or prior to the Closing Date, except for
any such failure which would not reasonably have a material adverse effect on
the Senior Agent’s ability to perform its obligations hereunder;

(c)       the Senior Agent shall have delivered, or caused to be delivered, to
the Purchaser all of the items set forth in Section 3.2 (a);

(d)       Senior Agent has complied with part 6 of Division 9 of the UCC,
including, but not limited to, sections 9-610, 9-611, 9-613, and 9-617, and (ii)
Senior Agent has sent notification of the proposed disposition of the Purchased
Assets to all relevant parties in accordance with sections 9-611 through 9-613
of the UCC.

(e)       the Purchaser shall have received any material consents, approvals and
releases necessary to take title to material Purchased Assets;

(f)        there shall not have been any event or circumstance which has
resulted in a Material Adverse Effect and no event has occurred or circumstance
exists that could be expected to result in such a Material Adverse Effect;

(g)       no action, suit or proceeding shall be pending or threatened before
any Governmental Body wherein an unfavorable injunction, judgment, order,
decree, ruling or charge would reasonably be expected to (i) prevent
consummation of the transactions contemplated by this Agreement, (ii) cause any
of the transactions contemplated by this Agreement to be rescinded following
consummation, (iii) affect adversely (x) the right of the Purchaser to own,
subject to the terms of this Agreement, all Purchased Assets that are necessary
or material to the conduct of the Business or (y) Purchaser’s ability to conduct
the Business following the Closing (and no such injunction, judgment, order,
decree, ruling or charge shall be in effect);

(h)       the Invoice Register and the List of Creditors and Liabilities of
Owners, including receivables aging for accounts payable, which are attached
hereto as Exhibit C, shall be true and correct in all material respects as of
the dates specified therein;

(i)        each of the Owners, with respect to the Leased Real Property that
constitute Purchased Assets, are in compliance in all material respects with all
applicable federal, state and local laws and regulations relating to pollution
or protection of human health or the environment, including, without limitation,
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, 42 U.S.C. § 9601 et seq., and any amendments thereto, the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., and any amendments
thereto, the Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et seq.,
any other laws now in effect relating to, or imposing liability or standards of
conduct concerning, any Hazardous Materials, and any laws relating to the
protection of human health and occupational safety for employees

 

17

 

--------------------------------------------------------------------------------

 

and others in the workplace (collectively, “Environmental Laws”); and none of
the Owners have received written notice of or is the subject of, any action,
cause of action, claim, investigation, demand or notice by any Person alleging
material liability under or noncompliance in any material respect with any
Environmental Law or advising it that it is or may be responsible, or
potentially responsible, for material response costs with respect to a release
or threatened release of any Hazardous Materials;

(j)        each of the Owners is in compliance in all material respects with all
material laws, statutes, rules and regulations having the effect of law of the
United States or any state, county, city or other political subdivision thereof
or of any Governmental Body (“Laws”), and material writs, judgments, decrees,
injunctions and similar orders of any Governmental Body, in each case, whether
preliminary or final (“Orders”), applicable and material to the Business. None
of the Owners has received any written notice from any Governmental Body or
other Person claiming any material violation of any Law with respect to the
Business;

(k)       each material Assigned Contract will be in full force and effect and
enforceable in accordance with its terms in all material respects. None of the
material Assigned Contracts is the subject of, or has been threatened to be made
the subject of, any arbitration, suit or other legal proceeding; and

(l)        the Purchased Assets constitute all material assets, rights and
properties necessary for the conduct of the Business.

7.4       Frustration of Closing Conditions. Neither the Senior Agent, on the
one hand, nor the Purchaser, on the other hand, may rely on the failure of any
condition set forth in Sections 7.1, 7.2 or 7.3, as the case may be, if such
failure was caused by such party’s failure to comply with any provision of this
Agreement.

ARTICLE VIII

 

ADDITIONAL DEFINITIONS

 

8.1

Certain Definitions. As used herein:

 

(a)

“Access Customer Name Abbreviation” means the code assigned by Telcordia.

(b)       “Accounts Receivable” means any and all accounts receivable, trade
accounts, notes and other amounts receivable (including overdue accounts
receivable) owed by the Acquired Customers, in each case owing to any of the
Owners, and all claims relating thereto, together with any interest or unpaid
financing charges accrued thereon.

(c)       “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person, and the term
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise.

 

18

 

--------------------------------------------------------------------------------

 

(d)       “Business” means any and all business activities that are conducted by
the Owners as of the Execution Date.

(e)       “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to be closed.

(f)        “Carrier Identification Code” means the numeric code assigned by the
North American Numbering Plan Administration.

(g)       “Cash Equivalents” means certificates of deposits, time deposits,
bankers’ acceptances, commercial paper and government securities.

(h)       “Contract” means any contract, service order, indenture, note, bond,
lease, commitment, instrument or other agreement.

(i)        “Documents” means all files, documents, instruments, papers, books,
reports, records, tapes, microfilms, photographs, letters, budgets, forecasts,
ledgers, journals, title policies, customer lists, regulatory filings, operating
data and plans, technical documentation (design specifications, functional
requirements, operating instructions, logic manuals, flow charts, etc.), user
documentation (installation guides, user manuals, training materials, release
notes, working papers, etc.), marketing documentation (sales brochures, flyers,
pamphlets, web pages, etc.), and other similar materials, in each case whether
or not in electronic form.

(j)        “Employee” means an individual who, as of the applicable date, is
employed by any of the Owners in connection with the Business.

(k)       “Encumbrance” means any lien, encumbrance, claim, right, demand,
charge, mortgage, option, pledge, security interest or similar interests, title
defects, tenancies (and other possessory interests), easements, rights of way,
covenants, encroachments, rights of first refusal, preemptive rights, judgments,
conditional sale or other title retention agreements and other impositions or
imperfections of title or restrictions on transfer of any nature whatsoever.

(l)        “Equipment” means all equipment owned by any of the Owners and used
in connection with the Business, wherever located, including but not limited to
the IT Assets, and any attached and associated hardware, software, routers,
devices, panels, cables, manuals, cords, connectors, cards, and vendor
documents, and including all warranties of the vendor applicable thereto, to the
extent such warranties are transferable.

 

(m)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(n)       “Excluded Contracts” means (i) those contracts, agreements,
commitments, understandings and instruments not expressly designated as an
“Assigned Contract” by the Purchaser pursuant to this Agreement.

 

(o)

“FCC” means the Federal Communications Commission.

(p)       “Governmental Body” means any government, quasi-governmental entity,
or other governmental or regulatory body, agency or political subdivision
thereof, whether foreign,

 

19

 

--------------------------------------------------------------------------------

 

federal, state, or local, or any agency, instrumentality or authority thereof,
or any court or arbitrator (public or private).

(q)       “Hazardous Materials” means petroleum and all derivatives thereof or
synthetic substitutes therefore, asbestos and asbestos-containing materials, and
any and all materials now or hereafter defined, listed, designated or classified
as, or otherwise determined to be, “hazardous wastes,” “hazardous substances,”
“radioactive,” “solid wastes,” or “toxic” under or pursuant to or otherwise
listed or regulated pursuant to any Environmental Law.

(r)        “Indebtedness” of any Person means, without duplication, (i) the
principal of and premium (if any) in respect of (x) indebtedness of such Person
for money borrowed and (y) indebtedness evidenced by notes, debentures, bonds or
other similar instruments for the payment of which such Person is responsible or
liable; (ii) all obligations of such Person issued or assumed as the deferred
purchase price of property, all conditional sale obligations of such Person and
all obligations of such Person under any title retention agreement (but
excluding trade accounts payable and other accrued current Liabilities arising
in the Ordinary Course of Business); (iii) all obligations of such Person under
leases required to be capitalized in accordance with GAAP; (iv) all obligations
of such Person for the reimbursement of any obligor on any letter of credit,
banker’s acceptance or similar credit transaction; (v) all obligations of the
type referred to in clauses (i) through (iv) of any Persons for the payment of
which such Person is responsible or liable, directly or indirectly, as obligor,
guarantor, surety or otherwise, including guarantees of such obligations; and
(vi) all obligations of the type referred to in clauses (i) through (v) of other
Persons secured by any Encumbrance on any property or asset of such Person
(whether or not such obligation is assumed by such Person).

(s)       “Intellectual Property” means, in each case used in or necessary for
the conduct of the Business, whether such Intellectual Property is owned by any
of the Owners or a third party, the following: (i) trademarks, service marks,
trade names, slogans, logos, trade dress, internet domain names, uniform
resource identifiers, rights in design, brand names, and other similar
designations of source or origin, together with all goodwill, registrations and
applications related to the foregoing; (ii) patents, utility, models and
industrial design registrations or applications (including without limitation
any continuations, divisionals, continuations-in-part, provisionals, renewals,
reissues, re-examinations and applications for any of the foregoing); (iii)
copyrights and copyrightable subject matter (including without limitation any
registration and applications for any of the foregoing); (iv) mask works rights
and trade secrets and other confidential or proprietary business information
(including manufacturing and production processes and techniques, research and
development information, technology, drawings, specifications, designs, plans,
proposals, technical data, financial, marketing and business data, pricing and
cost information, business and marketing plans, customer and supplier lists and
information), know-how, proprietary processes, formulae, algorithms, models, and
methodologies; and (v) computer software, computer programs, and databases
(whether in source code, object code or other form).

 

(t)

“IRS” means the Internal Revenue Service.

(u)       “IT Assets” means computers, computer software and databases
(including source code, object code and all related documentation), firmware,
middleware, servers, workstations,

 

20

 

--------------------------------------------------------------------------------

 

routers, hubs, switches, data communications lines, and all other information
technology equipment and elements, and all associated documentation.

(v)       “Leased Real Property” means all interests in real property leased,
subleased, licensed, used or occupied by any of the Owners used in connection
with the Business.

(w)      “Liability” means any debt, liability, duty, responsibility,
obligation, assessment, cost, expense, loss, expenditure, charge, fee, penalty,
fine, contribution, premium or obligation of any kind, whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated, or due or to become due, and regardless of when sustained,
incurred or asserted or when the relevant events occurred or circumstances
existed, including all costs and expenses relating thereto.

(x)       “Licensed Intellectual Property” means any Intellectual Property other
than Owned Intellectual Property.

(y)       “Material Adverse Effect” means a material adverse effect on (i) the
business, assets, properties, results of operations or financial condition of
the Owners (taken as a whole), or (ii) the ability of the Senior Agent Creditors
to consummate the transactions contemplated by this Agreement or perform their
obligations under this Agreement.

(z)       “Purchaser Debentures” or “Purchaser Debentures” means the Purchaser
Debentures(s) of the Purchaser in the aggregate principal amount of $5,000,000
in a form to be agreed upon by the parties and attached hereto on Exhibit B,
which shall be secured by a Pledge and Security Agreement also in a form to be
agreed upon by the parties and attached hereto on Exhibit B.

(aa)     “Operating Company Numbers” means the company identifiers assigned by
the National Exchange Carrier Association, including, without limitation,
carrier identification codes and Access Customer Name Abbreviation numbers.

(bb)     “Ordinary Course of Business” means the ordinary and usual course of
normal day-to-day operations of the Business consistent with past practice.

(cc)     “Owned Intellectual Property” means all Intellectual Property owned by
any of the Owners.

(dd)     “Person” means an individual, corporation, partnership, limited
liability company, association, trust, unincorporated organization other entity
or group.

(ee)     “Regulatory Approvals” means any consents, waivers, approvals, Orders,
Communications Licenses, or authorizations of, the FCC or the State PUCs
required in connection with the execution and delivery of this Agreement.

 

(ff)

“Secured Act” means the Securities Act of 1933, as amended.

(gg)     “Services” means any and all services provided, marketed or sold by the
Owners in connection with the Business.

 

21

 

--------------------------------------------------------------------------------

 

(hh)     “State PUC” means the agencies or commissions or other regulator)
bodies with jurisdiction over the. Owners, including but not limited to any
public utility commission, state regulatory agency or municipality.

(ii)       “Stock” means that number of shares of Common Stock of the Purchaser
equal to 40% of the capital stock of the Purchaser issued and outstanding at
Closing on terms to be set forth in a stockholders agreement in a form to be
agreed upon and attached hereto on Exhibit D, including a registration rights
agreement with terms to be agreed to by the Purchaser and the Senior Agent and
attached hereto on Exhibit D.

(jj)       “Subsidiary” means, with respect to any party, any Person of which
(i) such party or any Subsidiary of such party owns, of record or beneficially,
at least 50% of the outstanding equity or voting securities or interests of such
Person, or (ii) such party or any Subsidiary of such party has the right to
elect at least a majority of the board of directors or others performing similar
functions with respect to such Person.

(kk)     “Tax” and “Taxes” mean any and all taxes, charges, fees, levies or
other assessments, imposed by any Governmental Body, and include any interest,
penalties or additional amounts attributable to, or imposed upon, or with
respect to, Taxes.

(ll)       “Uniform Commercial Code” means the UCC as adopted and in effect in
the State of New York, as amended from time to time; provided that if by reason
of mandatory provisions of law, the creation and/or perfection or the effect of
perfection or non-perfection of the security interest in any collateral is
governed by the UCC as in effect in a jurisdiction other than New York, the term
“Code” shall also mean the UCC as in effect from time to time in such
jurisdiction for purposes of the provisions hereof relating to such creation,
perfection or effect of perfection or non-perfection.

ARTICLE IX

 

MISCELLANEOUS

9.1       Further Assurances. The parties agree to act in good faith in the
performance and enforcement of this Agreement and each Senior Agent agrees to
execute such further documents and agreements, at the Purchaser’s expense, as
may be reasonably necessary to implement the purposes of this Agreement.

9.2       Expenses. Each party shall be responsible for its own costs and
expenses in the negotiation, documentation, execution and delivery of this
Agreement and its related documents, including legal and accounting fees and
expenses of its representatives and agents, whether or not the transaction is
consummated for whatever reason.

9.3       Notices. Any notice or other communication required by or permitted to
be given in connection with this Agreement shall be in writing, except as
expressly otherwise permitted herein, and shall be delivered in person
(including via overnight courier service) or sent by telecopy or certified or
registered mail, return receipt requested, postage prepared, to the respective
parties at the addresses referenced below. Each of the parties may change the
address to which it desires notices to be sent if it notifies the other party of
such change in accordance

 

22

 

--------------------------------------------------------------------------------

 

with the provisions of this Section. Any such notice will be deemed to be given
when received, if personally delivered or sent by telecopy and, if mailed, two
business days after deposit in the United States mail, properly addressed, with
proper postage affixed.

 

Purchaser:

bComm, Inc.

 

3324 Las Huertas Road

Lafayette, CA 94549

Attn: Warren Heffelfinger

Facsimile No.: [____________]

 

With a copy to:

Pillsbury Winthrop Shaw Pittman LLP

50 Fremont Street

San Francisco, CA 94105

Attn: Linda C. Williams

Facsimile No.: 415/983-1200

 

Senior Agent:

McDermott Will & Emery LLP

340 Madison Avenue

New York, NY 10173

Attn: Stephen Older and Meir Lewittes

Facsimile No.: 212-547-5444

 

With a copy to:

DKR Soundshore Oasis Holding Fund Ltd.

 

1281 East Main Street

Stamford, CT 06902

Attention: Rajni A. Narasi, Assoc. General Counsel

Facsimile: (203) 324-8488

9.4       Agreements. Neither this Agreement nor any term hereof may be changed,
waived, discharged or terminated orally, or by any action or inaction, but only
by an instrument in writing signed by the party or parties against whom
enforcement of the change, waiver or discharge is being sought.

9.5       Severability; Invalid Provisions. In the event any one or more of the
provisions contained in this Agreement shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement.

9.6       Entirety and Amendments. This Agreement and the other documents and
instruments delivered pursuant to the transactions contemplated herein embody
the entire agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof and may be amended
only by an instrument in writing executed by all parties. The exhibits to this
Agreement are expressly made a part of this Agreement and are incorporated
herein by this reference.

9.7       Parties Bound; Third Party Beneficiaries. This Agreement will be
binding upon and inure to the benefit of the parties and their successors and
permitted assigns. The terms and provisions of this Agreement shall be for the
sole benefit of the Senior Agent, the Secured

 

23

 

--------------------------------------------------------------------------------

 

Creditors, and the Purchaser and their respective successors and assigns, and no
other Person (including the Owners) shall have any right, benefit, priority, or
interest under, or because of this Agreement.

9.8       Counterparts; Construction. The terms of this Agreement shall not be
construed against the drafter, as these drafting services have been performed as
a courtesy to the other parties to this Agreement. This Agreement may be
executed simultaneously in two or more counterparts, each of which will be
deemed an original but all of which together will constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile transmission shall be effective as delivery of a manually
executed counterpart thereof.

9.9       Costs. If any legal action, arbitration or other proceeding is brought
for the enforcement of this Agreement or any other agreements, instruments or
documents executed or delivered in connection herewith, or because of an alleged
dispute, breach, default or misrepresentation in connection with any of the
provisions of this Agreement or any other agreements, instruments or documents
executed or delivered in connection herewith, the successful or prevailing party
shall be entitled to recover reasonable attorney’s fees and other costs incurred
in that action, arbitration or proceeding, in addition to any other relief to
which it or they may be entitled.

9.10     Choice of Law and Venue; Jury Trial Waiver. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW. EACH OF THE SENIOR
AGENT AND THE PURCHASER HEREBY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS LOCATED IN THE STATE AND COUNTY OF NEW YORK. THE
PURCHASER AND THE SENIOR AGENT HEREBY WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THIS AGREEMENT OR
ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.

9.11     No Agency or Joint Venture. Neither the execution of this Agreement nor
any action taken by the parties hereto is intended to be, nor shall it be
construed to be, the formation of an agency relationship, a partnership or a
joint venture. No party hereto shall have the right to obligate or otherwise
bind any other party hereunder or make any representations on behalf of any
other party hereto.

9.12     Non-Recourse. No past, present or future director, officer, employee,
incorporator, member, partner or equityholder of the Senior Agent, the Secured
Creditors, or the Purchaser shall have any liability for any obligations or
liabilities of the Senior Agent or the Purchaser under this Agreement or any
agreements executed in connection therewith or for any claim based on, in
respect of, or by reason of, the transactions contemplated hereby and thereby.

9.13     Allocation of Purchase Price and Purchased Assets. The Purchaser shall
allocate the amount of the Purchase Price (including the Assumed Liabilities)
paid by it among the

 

24

 

--------------------------------------------------------------------------------

 

Business and the Purchased Assets purchased by it in accordance with Section
1060 of the Code. In accordance with such allocation, the Purchaser shall
prepare and deliver to the Senior Agent within thirty (30) days after the
Closing copies of Form 8594 and any required exhibits thereto (an “Asset
Acquisition Statement”). The Senior Agent will have the right to raise
reasonable objections to such allocations and to an Asset Acquisition Statement
(and any Revised Statements, as defined below) within thirty (30) days after its
receipt thereof, in which event the Purchaser and the Senior Agent will
negotiate in good faith to resolve such objections. If the Purchaser and the
Senior Agent cannot mutually resolve the Senior Agent’s objections within twenty
(20) days after the Purchaser’s receipt of such objections, such dispute shall
be presented to any independent accountant mutually agreed upon by the Purchaser
and the Senior Agent, for a decision that shall be rendered by such independent
accountant within thirty (30) calendar days thereafter and shall be final and
binding upon each of the parties absent manifest computational error. The fees,
costs and expenses incurred in connection therewith shall be borne solely by the
Purchaser if the Senior Agent’s position is successful and by the Senior Agent
if the Purchaser’s position is successful. The Purchaser shall prepare and
deliver to the Senior Agent from time to time revised copies of the Asset
Acquisition Statements (the “Revised Statements”) so as to report any matters on
an Asset Acquisition Statement that need updating (including purchase price
adjustments, if any) consistent with the agreed upon allocation. The Purchase
Price shall be allocated in accordance with the Asset Acquisition Statements or,
if applicable, the last Revised Statements, provided by the Purchaser to the
Senior Agent, and all income Tax Returns, statements and reports filed by the
Purchaser and the Senior Agent shall be prepared consistently with such
allocations.

[Remainder of page intentionally left blank]

 

 

25

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers as of the date first above written.

 

 

DKR SOUNDSHORE OASIS HOLDING FUND LTD., Agent

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BCOMM, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

26

 

--------------------------------------------------------------------------------

 

ANNEX A

 

Name

Principal Amount Owed Under Existing Debt

DKR SoundShore Oasis Holding Fund Ltd.

$8,000,000

Trinad Capital Master Fund, Ltd.

$4,100,000

SMH Capital Inc.

$2,000,000

 

 

27

 

--------------------------------------------------------------------------------

 

EXHIBIT A

UCC Financing Statements

 

 

28

 

--------------------------------------------------------------------------------

 

EXHIBIT B

Form of Purchaser Debentures

 

29

 

--------------------------------------------------------------------------------

 

EXHIBIT C

Invoice Register and List of Creditors and Liabilities

 

30

 

--------------------------------------------------------------------------------

 

EXHIBIT D

Form of Stockholders Agreement and Registration Rights Agreement

 

31

 

 